An unpub|ishelld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

INTHE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER oF THE NO. 62392
GUARDIANSHIP oF THE PERsoN

AND ESTATE oF; oTTo D. CoRSINI, _ 
AN ADULT WARD, §  gm § 

 

SHIRLEY WODICKA, _]UN 1 g 2013
Appellant,

vs.

KATHLEEN BUCHANAN,
Respondent.

 

ORDER DISMISSING APPEAL

Appellant’s motion to voluntarily dismiss this appeal is
granted, with the parties to bear their own costs and fees. NRAP 42&)).

Accordingly, We
ORDER this appeal DISMISSED.

j  ,J.

de sty

  

 

l

arraguirre
 , J.

Cherry

cc: Hon. Charles J. Hoskin, District Judge, Family Court Division
LaWyersWest, Inc.
Lee A. Drizin, Chtd.
Eighth District Court Clerk

SuPREME CouRT
oF
NEvAoA

<0) 1947/x